UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Jeffrey Tyrone Jordan,                :
                                      :
               Plaintiff,             :
       v.                             :              Civil Action No. 17-473 (CKK)
                                      :
Federal Bureau of Prisons,            :
                                      :
               Defendant.             :



                                 MEMORANDUM OPINION

       Plaintiff filed this action in the Superior Court of the District of Columbia against the

Federal Bureau of Prisons (“BOP”). BOP removed the case pursuant to 28 U.S.C. §§ 1442(a)(1)

and 1446, and it has moved to dismiss [Dkt. # 4]. In an order issued on March 23, 2017, plaintiff

was directed to respond to defendant’s motion by April 28, 2017, or face possible dismissal of

the case. See Order [Dkt. # 5]. Plaintiff has neither complied with the order nor requested

additional time to do so. Consistent with the advisements in the order, the Court finds that

plaintiff has conceded defendant’s arguments for dismissal, and it agrees that subject matter

jurisdiction is lacking. See Def.’s Mem. at 6-9. Therefore, “the court must dismiss the action.”

Fed. R. Civ. P. 12(h)(3). A separate order accompanies this Memorandum Opinion.



                                              __________s/s__________________
                                              COLLEEN KOLLAR-KOTELLY
                                              United States District Judge
Dated: May 8, 2017